DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 22 July 2022.

Response to Arguments
The previous rejection under 35 USC 101 is withdrawn in view of the amendment received 22 July 2022.  Specifically, the rejection of claim 8-14 as being directed toward software per-se is withdrawn since the claims are now drawn to a computer system comprising at least a physical host machine.  Further, the rejection of claims 15-20 as being directed to signals per-se is withdrawn because the claims are directed to a computer program product comprising program instructions stored on a non-transitory medium.
Applicant’s arguments with respect to claim(s) 1-20, regarding the rejection under 35 USC 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2011/0010721) and further in view of Kong et al. (US 2019/0303344) and further in view of Chandran et al. (US 2018/0198842).

Regarding claim 1, Gupta et al. disclose: A method comprising: 
obtaining, by a virtual machine, a resource invocation instruction for a remote acceleration device (¶ 25, “In one example embodiment, management is facilitated with respect to an accelerator resource request generated by a VM”); 
converting, by the virtual machine, the resource invocation instruction into an access request for a virtual device file on the virtual machine (¶ 32, “The accelerator frontend 214 may interface with the accelerator backend 209 such that accelerator resource requests are formatted such that an accelerator can process these requests”); 
transmitting, by the virtual machine, the access request (¶ 33, “as illustrated via the communication channel 308, CUDA.TM. based function calls can be made by the accelerator frontend module 214 requesting the execution of functions residing on the accelerator backend module 209”); 
receiving, by an access agent module from the virtual machine, the access request (¶ 33, “as illustrated via the communication channel 308, CUDA.TM. based function calls can be made by the accelerator frontend module 214 requesting the execution of functions residing on the accelerator backend module 209”, accelerator backend module 209 corresponds to the agent module); and 
sending, by the access agent module to the remote acceleration device, the access request (¶ 51, “The accelerator backend module 209 then selects the most capable accelerator from an accelerator queue. The accelerator backend module 209 checks if the selected accelerator is capable of processing the resource request. If the check is successful, the domain is associated with the accelerator”).
Gupta et al. do not teach as clearly as Kong et al. disclose: transmitting the access request (¶ 21, “one or more data requests 104a1, 104a2, 104b1, 104c1 may be sent over one or more virtual channels, illustrated as virtual channel flows 108a-108d”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of transmitting the access request, as taught by Kong et al., in the same way to the access agent module, as taught by Gupta et al.. Both inventions are in the field of managing accelerators for virtual machines, and combining them would have predictably resulted in “mapping data flows from virtual machines to virtual channels to manage consistency for data requests independently on each virtual channel”, as indicated by Kong et al. (¶ 1).
Gupta et al. and Kong et al. do not teach, however, Chandran et al. disclose: a virtual machine on a first network (¶ 66, “the second asset may include an asset (e.g., virtual machine, process) which is deployed to a host that is physically separate from the CAPI component”);
a remote acceleration device on a second network (¶ 66, “aspects of the disclosure relate to utilizing a shared CAPI component to facilitate transmission of a set of processed data directly from a CAPI component (e.g., accelerator function unit) to a second asset at a remote destination”), wherein the first network is a public network (¶ 49, “They may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds as described hereinabove, or a combination thereof”);
a virtual device file on the virtual machine, wherein the virtual device file is used to map the remote acceleration device that is rented by the virtual machine to a local acceleration resource on the virtual machine (¶ 58, “The particular asset may create a page table (e.g., data structure to store the mappings between virtual and physical addresses) and a segment table (e..g, data structure to maintain information about the relationships of connected assets and segments), as well as communicate a shared context ID for the shared CAPI component to a plurality of assets for participation in the shared environment”);
an access agent module specific to the virtual machine (¶ 73, “the hypervisor may be configured to use a set of memory management unit (MMU) tables including a page table and a segment table to manage communication between the plurality of assets”); and
sending an access request to the remote acceleration device based on the virtual device file (¶ 62, “At block 440, a request to process a set of data and route a set of processed data from the first asset to the second asset may be detected … detecting may include using the accelerator function unit of the shared CAPI component to receive input of the request from an application running on a particular asset”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a virtual machine on a first network; a remote acceleration device on a second network, wherein the first network is a public network; a virtual device file on the virtual machine, wherein the virtual device file is used to map the remote acceleration device that is rented by the virtual machine to a local acceleration resource on the virtual machine; an access agent module specific to the virtual machine; and sending an access request to the remote acceleration device based on the virtual device file, as taught by Chandran et al., in the same way to the method, as taught by Gupta et al. and Kong et al.. Both inventions are in the field of allocating acceleration devices to virtual machines, and combining them would have predictably resulted in facilitating “communication between virtual machines or other processes”, as indicated by Chandran et al. (¶ 2).

Regarding claim 2, Gupta et al. teaches: The method of claim 1, wherein before the obtaining the resource invocation instruction, the method further comprises: sending, by the virtual machine, a resource configuration request for the remote acceleration device (¶ 43, “Operation 901 is executed by the admission control module 601 to identify an accelerator resource to allocate to a VM”); obtaining, by the virtual machine via the access agent module in response to the resource configuration request, a response message comprising information about the remote acceleration device allocated by a remote acceleration system to the virtual machine (¶ 43, “Operation 902 is executed by the admission control module 601 to determine an accelerator type based upon the accelerator profile to match a resource request of the VM to the accelerator resource”), wherein the information comprises an identifier of the remote acceleration device and network connection information of the remote acceleration device (¶ 43, “Operation 907 is executed by the management/driver domain scheduler 603 to identify an accelerator that can process the accelerator resource request of the VM”); determining, by the virtual machine, whether the remote acceleration device has been allocated to the virtual machine (¶ 43, “Operation 906 is executed by the admission control module 601 to admit the VM to access the accelerator resource, the admission made where an amount of accelerator resources available are equal or more than required by the VM based upon the VM resource profile”); and creating, by the virtual machine, the virtual device file when the remote acceleration device has been allocated to the virtual machine (¶ 43, “Operation 908 is executed by the poller module 604 to issue a request to process the accelerator resource request of the VM”).

Regarding claim 3, Gupta et al. teaches: The method of claim 2, further comprising: periodically initiating, by the virtual machine, a query to the access agent module (¶ 43, “Operation 908 is executed by the poller module 604 to issue a request to process the accelerator resource request of the VM”); and further determining, by the virtual machine based on the query, whether the remote acceleration device has been allocated to the virtual machine (¶ 58, “Operation 1806, when executed, polls the first domain until a scheduler interrupt is received. Schedule interrupt may include some type of interrupt such as a semaphore, lock, spinlock or some other suitable lock that facilitates an interrupt of a particular program”).

Regarding claim 4, Gupta et al. teaches: The method of claim 2, further comprising notifying, by the access agent module after obtaining the response message, the virtual machine that the remote acceleration device has been allocated (¶ 43, “Operation 909 is executed by the management/driver domain scheduler 603 to associate the VM with an accelerator in an accelerator memory, the accelerator memory allocated to the VM”).

Regarding claim 5, Kong et al. teaches: The method of claim 2, further comprising: before the obtaining the resource invocation instruction, sending, by the virtual machine, a channel establishment instruction to the access agent module (¶ 13, “data requests within virtual channels may be dynamically mapped to one or more accelerator logic functions 132a-132c that may act on the individual data requests within each virtual channel”; ¶ 39, “the dynamic mapping function 106 may receive data requests of various virtual channel flows destined for one of acceleration logic 132a-132c, that are generated by virtual machines 104a, 104b, 104c running on processor 102”); and establishing, by the virtual machine via the access agent module and based on the network connection information, a communication connection between the access agent module and the remote acceleration device (¶ 39, “On servicing the data requests by acceleration logic 132a, the traffic management response monitor 112 may then independently manage responses of each virtual channel flow 108a-108d to ensure data consistency, e.g., for writes sent to the memory 116 within each respective virtual channel flow”).

Regarding claim 6, Kong et al. teaches: The method of claim 1, wherein before the obtaining the resource invocation instruction, the method further comprises establishing, by the virtual machine, a communication connection to the access agent module (¶ 13, “data requests within virtual channels may be dynamically mapped to one or more accelerator logic functions 132a-132c that may act on the individual data requests within each virtual channel”).

Regarding claim 7, Kong et al. teaches: The method of claim 6, further comprising: obtaining, by the virtual machine, a part of a storage space on a physical host to share with the access agent module (¶ 13, “data requests within virtual channels may be dynamically mapped to one or more accelerator logic functions 132a-132c that may act on the individual data requests within each virtual channel”); writing, by the virtual machine, the access request into the storage space (¶ 20, “In embodiments, the data requests 104a1, 104a2, 104b1, 104c1 may be destined for or result in accesses of memory 116 coupled to processor 102 via interconnects 130”); and reading, by the access agent module, the access request from the storage space (¶ 20, “In embodiments, the one or more data requests 104a1, 104a2, 104b1, 104c1 may include or result in write requests to memory locations of memory 116, which may be shared and/or otherwise accessible to the plurality of virtual machines 104a, 104b, 104c”).

Claim(s) 8-20 correspond(s) to claim(s) 1-7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199